(Por la Corte, a propuesta
del Juez Asociado Sr. Travieso.)
Yista la moción del demandante apelado para qué se desestime el presente recurso por falta de diligencia en la prosecución del mismo y por ser a juicio del promovente enteramente frívolo.
Por cuanto, de acuerdo con la certificación expedida por el Se-cretario de la Corte de Distrito de San Juan, que obra en autos, el taquígrafo de dicha Corte radicó con fecha' 21 de abril de 1942 la transcripción de la evidencia, habiéndose hecho, dicha radicación dentro de las prórrogas concedidas por la Corte y señalado el día 4 de mayo del año en curso para la aprobación de dicha transcripción.
Por cuanto, no habiéndose radicado la transcripción do la evi-dencia, ni relación alguna en cuanto a las cuestiones envueltas en este recurso, este Tribunal no está en condiciones para poder dictar una resolución en cuanto a los méritos o frivolidad del recurso.
Por tanto, se resuelve no haber lugar a la desestimación soli-citada.